Exhibit 10.22
STOCKHOLDERS AGREEMENT
OF
FINN HOLDING CORPORATION
          This Stockholders Agreement (this “Agreement”) is entered into as of
this 21st day of December, 2010, by and among (a) Finn Holding Corporation, a
Delaware corporation (the “Company”), (b) Platinum Equity Capital Finn Partners
I, L.P., a Delaware limited partnership, Platinum Equity Capital Finn Partners
II, L.P., a Delaware limited partnership, Platinum Equity Capital Partners-A II,
L.P., a Delaware limited partnership, Platinum Equity Capital Partners-PF II,
L.P., a Delaware limited partnership, and Platinum Finn Principals, LLC, a
Delaware limited liability company (the “Initial Platinum Stockholders”),
(c) the Persons identified as “Management Stockholders” on the signature pages
hereto (each such Person, together with any of such Person’s Permitted
Transferees (as hereinafter defined) which holds Securities (as hereinafter
defined), a “Management Stockholder”) and (d) the Persons identified as “Other
Stockholders” on the signature pages hereto (each such Person, together with any
of such Person’s Permitted Transferees which holds Securities, an “Other
Stockholder” and, together with the Management Stockholders, the “Individual
Stockholders”) Certain capitalized terms used herein have the meanings ascribed
to them in Section 9 hereof.
RECITALS:
          WHEREAS, upon the terms and conditions set forth in the Agreement and
Plan of Merger, dated as of October 18, 2010 (as the same may be from time to
time amended, modified, supplemented or restated, the “Merger Agreement”), among
the Company, Finn Merger Corporation, a Delaware corporation and an indirect,
wholly owned subsidiary of the Company (“Merger Sub”), and American Commercial
Lines Inc., a Delaware corporation (“ACL”), at the Effective Time (as defined in
the Merger Agreement), Merger Sub merged with and into ACL, with ACL continuing
as the surviving corporation and an indirect, wholly owned subsidiary of the
Company (the “Merger”); and
          WHEREAS, the Parties desire to promote the interests of the Company
and the mutual interests of holders of the Securities by establishing herein
certain understandings and agreements regarding their respective ownership of
Securities;
          NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations and warranties made herein and of the mutual benefits to be
derived herefrom, the Parties hereto agree as follows:
Section 1. Restrictions on Transfer.
          Except for (a) Transfers following the day that is one hundred eighty
(180) days after the consummation of the first underwritten initial public
offering of common stock by the Company (an “IPO”); (b) Transfers effected by
the Individual Stockholders pursuant to the exercise of Tag-Along Rights
pursuant to Section 2 below; (c) Transfers effected by the Individual
Stockholders pursuant to the exercise of Bring-Along Rights by the Platinum
Stockholders pursuant to Section 3 below; and (d) any Permitted Transfer (as
defined in Section

 



--------------------------------------------------------------------------------



 



4), no Individual Stockholder shall Transfer any Securities without the prior
written approval of the Platinum Stockholders. Each Individual Stockholder
further agrees that in connection with any Transfer permitted hereby, such
Individual Stockholder shall, if requested by the Company, deliver to the
Company an opinion of counsel, in form and substance reasonably satisfactory to
the Company and counsel for the Company, to the effect that such Transfer is not
in violation of the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (the “Securities Act”), or the securities
laws of any state. Any purported Transfer in violation of the provisions of this
Section 1 shall be null and void and shall have no force or effect. It shall be
a condition to any Permitted Transfer and (unless waived by the Platinum
Stockholders) any Transfer by any Individual Stockholder approved by the
Platinum Stockholders, that the transferee shall (i) agree to become a Party to
this Agreement as (if the Permitted Transfer is by a Management Stockholder) a
“Management Stockholder” or (if the Permitted Transfer is by an Other
Stockholder) an “Other Stockholder”, as the case may be, (ii) execute a
signature page in the form attached as Exhibit A hereto acknowledging that such
transferee agrees to be bound by the terms hereof and (iii) if such transferee
is a natural person and a resident of a state with a community or marital
property system, cause such transferee’s spouse to execute a spousal waiver in
the form attached as Exhibit B.
Section 2. Tag-Along Rights.
          (a) In the event that any Platinum Stockholder(s) (the “Initiating
Stockholder(s)”) propose(s), in accordance with the terms of this Agreement, to
Transfer any Securities to a Third Party Purchaser, then each Individual
Stockholder shall have the right (the “Tag-Along Right”) to require that the
proposed Third Party Purchaser purchase from such Individual Stockholder (each,
a “Tagging Stockholder”) up to a number of whole Vested Securities equal to the
total number of Vested Securities that the proposed Third Party Purchaser has
agreed or committed to purchase multiplied by a fraction, the numerator of which
is the Aggregate Quantity of Securities owned by such Tagging Stockholder, and
the denominator of which is the Aggregate Quantity of Securities held by all
holders of Vested Securities (such Vested Securities the “Tag Eligible
Securities”).
          (b) The Initiating Stockholder(s) shall notify each Individual
Stockholder in writing in the event such Initiating Stockholder(s) propose(s) to
make a Transfer or series of Transfers giving rise to the Tag-Along Right at
least fifteen (15) Business Days prior to the date on which such Initiating
Stockholder(s) expect(s) to consummate such Transfer (the “Sale Notice”) which
notice shall specify the number of Vested Securities which the Third Party
Purchaser intends to purchase in such Transfer and the Third Party Terms with
respect thereto. The Tag-Along Right may be exercised by any Individual
Stockholder by delivery of a written notice to the Company and the Initiating
Stockholder(s) proposing to sell Tag Eligible Securities (the “Tag-Along
Notice”) within ten (10) Business Days following receipt of the Sale Notice from
such Initiating Stockholder(s). The Tag-Along Notice shall state the number of
each type of such Individual Stockholder’s Tag Eligible Securities that the
Tagging Stockholder proposes to include in such Transfer to the proposed Third
Party Purchaser (such securities the “Transfer Securities”). In the event that
the proposed Third Party Purchaser does not purchase from each Tagging
Stockholder the amount of such Tagging Stockholder’s Transfer Securities on the
Same Terms and Conditions as such proposed Transfer by the Initiating
Stockholder(s), then the

- 2 -



--------------------------------------------------------------------------------



 



Initiating Stockholder(s) shall not be permitted to sell any Securities to the
Third Party Purchaser, subject to the Initiating Stockholder’s right to send a
new Sale Notice in accordance with the procedures set forth in this Section 2.
          (c) At the closing of the Transfer to any Third Party Purchaser
pursuant to this Section 2, the Third Party Purchaser shall remit to each
Tagging Stockholder exercising its rights under this Section 2, (i) the
consideration (as reduced in accordance with Section 3(g)) for the Transfer
Securities of such Tagging Stockholder sold pursuant hereto, minus (ii) such
Tagging Stockholder’s pro rata portion of any such consideration to be placed in
escrow or otherwise held back in accordance with the Third Party Terms, minus
(iii) the aggregate exercise price of any Company Awards being Transferred by
such Tagging Stockholder to such Third Party Purchaser(s), against transfer of
such Transfer Securities subject to the Tag-Along Rights, free and clear of all
liens and encumbrances, by delivery by such Tagging Stockholder of
(A) certificates for such Transfer Securities, duly endorsed for Transfer or
with duly executed stock powers reasonably acceptable to the Company and such
Third Party Purchaser(s) and/or (B) an instrument evidencing the Transfer or the
cancellation of the Company Awards included in the Transfer Securities
reasonably acceptable to the Company and such Third Party Purchaser(s), and the
compliance by such Tagging Stockholder with any other conditions to closing or
payment of consideration generally applicable to the Initiating Stockholders and
all other holders of Securities selling Securities in such transaction;
provided, however, that no Individual Stockholder shall be required to bear more
than such Individual Stockholder’s pro rata share (determined based on the
number of Securities sold in the transactions contemplated by the Tag-Along
Notice) of all liabilities for the representations, warranties and other
obligations incurred in connection with the transactions contemplated by the
Tag-Along Notice (other than with respect to representations and warranties
relating to the ownership of such Individual Stockholders’ Securities or
otherwise relating solely to such Individual Stockholder).
Section 3. Bring-Along Rights.
          (a) If one or more Platinum Stockholders, in one transaction or a
series of related transactions that would constitute a Company Sale, propose(s)
to Transfer any Securities to one or more Persons other than an Affiliate of the
Platinum Stockholders (each such Person, a “Third Party Purchaser”), then the
Platinum Stockholders shall have the right (a “Bring-Along Right”), but not the
obligation (subject to Section 2 hereof), to require each Individual Stockholder
to sell to the Third Party Purchaser(s), on the Same Terms and Conditions as
apply to the Platinum Stockholders exercising their Bring-Along Right, that
number of Securities equal to (i) the total number of Securities held by such
Individual Stockholder multiplied by (ii) a fraction, (A) the numerator of which
is the total number of Securities to be sold by the Platinum Stockholders in
connection with such transaction or series of related transactions and (B) the
denominator of which is the total number of the Securities collectively held by
all Platinum Stockholders.
          (b) Any Platinum Stockholders exercising their Bring-Along Right under
this Section 3 shall deliver a written notice (a “Bring-Along Notice”) to each
Individual Stockholder. The Bring-Along Notice shall set forth: (i) the name of
the Third Party Purchaser(s) and the number of Securities proposed to be sold by
the Platinum Stockholders to such Third Party

- 3 -



--------------------------------------------------------------------------------



 



Purchaser(s); (ii) the proposed amount and form of consideration and material
terms and conditions of payment offered to such Individual Stockholder by the
Third Party Purchaser(s) and a summary of any other material terms pertaining to
the Transfer (the “Third Party Terms”); and (iii) the number of each type of
Securities that such Individual Stockholder shall be required to sell in such
Transfer (as determined in accordance with Section 3(a) above, the “Required
Securities”). The Bring-Along Notice shall be given at least fifteen (15)
Business Days before the closing of the proposed Transfer.
          (c) Upon each Individual Stockholder’s receipt of a Bring-Along
Notice, such Individual Stockholder shall be obligated to sell such number of
Securities as is set forth in the Bring-Along Notice on the Third Party Terms;
provided, however, that no Individual Stockholder shall be required to bear more
than such Individual Stockholder’s pro rata share (determined based on the
number of Securities sold in the transactions contemplated by the Bring-Along
Notice) of all liabilities for the representations, warranties and other
obligations incurred in connection with the transactions contemplated by the
Bring-Along Notice (other than with respect to representations and warranties
relating to the ownership of such Individual Stockholders’ Securities or
otherwise relating solely to such Individual Stockholder).
          (d) At the closing of the Transfer to any Third Party Purchaser(s)
pursuant to this Section 3, the Third Party Purchaser(s) shall remit to each
Individual Stockholder (i) the consideration (as reduced in accordance with
Section 3(g)) for the Required Securities of such Individual Stockholder being
sold pursuant hereto, minus (ii) such Individual Stockholder’s pro rata portion
of any consideration to be placed in escrow or otherwise held back in accordance
with the Third Party Terms, minus (iii) the aggregate exercise price of any
Company Awards included in the Required Securities against transfer of such
Required Securities, free and clear of all liens and encumbrances, by delivery
by such Individual Stockholder of (A) certificates for such Required Securities,
duly endorsed for Transfer or with duly executed stock powers reasonably
acceptable to the Company and such Third Party Purchaser(s) and/or (B) an
instrument evidencing the Transfer or the cancellation of the Company Awards
included in the Required Securities reasonably acceptable to the Company and
such Third Party Purchaser(s), and the compliance by such Individual Stockholder
with any other conditions to closing or payment of consideration generally
applicable to the Platinum Stockholders and all other Stockholders selling
Securities in such transaction. In the event that the proposed Transfer to such
Third Party Purchaser is not consummated, the Bring-Along Right shall continue
to be applicable to any proposed subsequent Transfer of Securities by the
Platinum Stockholders pursuant to this Section 3.
          (e) In the event that any Platinum Stockholders exercise their rights
pursuant to this Section 3 or a Company Sale is approved by the board of
directors of the Company (the “Board”) and the holders of a majority of the
then-outstanding Voting Shares, each Individual Stockholder shall consent to and
raise no objections against such transaction, and shall take all actions that
the Board and/or the applicable Platinum Stockholders reasonably deem necessary
or desirable in connection with the consummation of such transaction; provided,
that (x) the acquisition of the Securities held by each Individual Stockholder
in connection with such transaction shall be on the Same Terms and Conditions as
the acquisition of the Securities held by the Platinum Stockholders in
connection with such transaction and (y) no Individual

- 4 -



--------------------------------------------------------------------------------



 



Stockholder shall be required to bear More than such Individual Stockholder’s
pro rata share (determined based on the number of Securities sold in connection
with such Company Sale) of all liabilities of the Stockholders for the
representations; warranties and other obligations incurred in connection with
such Company Sale (other than with respect to representations and warranties
relating to the ownership of such Individual Stockholder’s or otherwise relating
solely to such Individual Stockholder). Without limiting the generality of the
foregoing, each Individual Stockholder agrees, subject to the foregoing proviso,
that it shall (i) consent to and raise no objections against such transaction;
(ii) execute any purchase agreement, merger agreement or other agreement in
connection with such transaction setting forth the terms and conditions of such
transaction and any ancillary agreement with respect thereto; (iii) vote any
Voting Shares held by such Individual Stockholder in favor of such transaction
(including, without limitation, executing a written consent of stockholders
approving such transaction); (iv) refrain from the exercise of appraisal rights
with respect to such transaction and (v) at the request of the Third Party
Purchaser, resign from any board of directors of the Company or any of its
subsidiaries on which such Individual Stockholder is a director.
          (f) If the Company or the holders of the Company’s securities enter
into any transaction for which Rule 506 (or any similar rule then in effect)
promulgated under the Securities Act, may be available (including, without
limitation, a merger, consolidation or other reorganization), each Individual
Stockholder shall, if requested by the Company, appoint a purchaser
representative (as such term is defined in Rule 501 of the Securities Act)
reasonably acceptable to the Company. If such purchaser representative was
designated by the Company, the Company shall pay the fees and expenses of such
purchaser representative, but if any Individual Stockholder appoints another
purchaser representative, such Individual Stockholder shall be responsible for
the fees and expenses of the purchaser representative so appointed.
          (g) Each Stockholder shall bear its pro rata share of the fees, costs
and expenses of any Company Sale or other transaction (pursuant to this
Agreement or otherwise) in which it sells Securities.
Section 4. Permitted Transfers.
          (a) Notwithstanding anything herein to the contrary, the restrictions
set forth in the first sentence of Section 1 shall not apply to: (i) any
Transfer of Company Non-Voting Common Stock by an Individual Stockholder that is
a natural person (or a trust or entity of the type described below) (A) by gift
to, or for the benefit of, any member or members of his or her immediate family
(which shall include any spouse, or any lineal ancestor or descendant, niece,
nephew, adopted child or sibling of him or her or such spouse, niece, nephew or
adopted child), (B) to a trust under which the distribution of the Securities
may be made only by such Individual Stockholder and/or such Individual
Stockholder’s immediate family or (C) to a partnership or limited liability
company for the benefit of the immediate family of such Individual Stockholder
and the partners or members of which are only such Individual Stockholder and
such Individual Stockholder’s immediate family; (ii) any Transfer of Non-Voting
Common Stock by an Individual Stockholder that is a natural person to the heirs,
executors or legatees of such Individual Stockholder by operation of law or
court order upon the death or incapacity of such Individual Stockholder; or
(iii) any Transfer of Non-Voting Common Stock by an Individual

- 5 -



--------------------------------------------------------------------------------



 



Stockholder that is not a natural person to an Affiliate; provided, that such
Affiliate does not engage in any Competitive Activity (each of the Transfers
referenced in clauses (i), (ii) and (iii) above which is otherwise in accordance
with the provisions of this Section 4 is referred to herein as a “Permitted
Transfer”). The recipient of any Non-Voting Common Stock pursuant to the
foregoing , and subject to the requirements of Section 1, shall, with respect to
such Non-Voting Common Stock, be referred to herein as a “Permitted Transferee”
and be deemed a “Management Stockholder” or an “Other Stockholder,” as the case
may be, for all purposes of this Agreement.
          (b) Each Individual Stockholder shall give the Company at least twenty
(20) days’ prior written notice of any proposed Transfer pursuant to
Section 4(a) above and prompt notice of any such actual Transfer.
Section 5. Registration Rights
          (a) If, following the IPO, the Company at any time proposes to
register any shares of Company Common Stock under the Securities Act, whether or
not for sale for its own account (other than pursuant to a Special Registration)
and the registration form to be used may also be used for the registration of
Registrable Securities owned by the Stockholders, the Company shall notify the
Stockholders at least fifteen (15) days prior to the filing of the first
registration statement in connection therewith. Upon the receipt of a written
request of any Stockholder made within ten (10) days after such notice (which
request shall specify the Registrable Securities intended to be disposed of by
such Stockholder and the intended method of disposition thereof), the Company
will, subject to the other provisions of this Section 5, include in such
registration all Registrable Securities with respect to which the Company has
received a written request for inclusion (a “Piggyback Registration”). Each such
request shall also contain an undertaking from the applicable Stockholder to
provide all such information and material and to take all actions as may be
reasonably required by the Company in order to permit the Company to comply with
all applicable federal and state securities laws.
          (b) Each selling Stockholder shall pay all sales commissions or other
similar selling charges, and all transfer taxes, with respect to Registrable
Securities sold by such Stockholder pursuant to a Piggyback Registration and all
fees and expenses of any counsel for any holder of Registrable Securities. The
Company shall pay all registration and filing fees, fees and expenses of
compliance with federal and state securities laws, printing expenses, messenger
and delivery expenses, fees and disbursements of counsel and accountants for the
Company in connection with any registration unless the applicable state
securities laws require that stockholders whose securities are being registered
pay their pro rata share of such fees, expenses and disbursements, in which case
each Stockholder participating in the registration shall pay its pro rata share
of all such fees, expenses and disbursements based on its pro rata share of the
total number of shares being registered.
          (c) If a Piggyback Registration is an underwritten registration, no
Registrable Securities may be included in the registration other than those to
be distributed by the underwriters. If the managing underwriters or, if the
Piggyback Registration is not an underwritten registration, the Company’s
investment bankers, advise the Company that in their

- 6 -



--------------------------------------------------------------------------------



 



opinion the number of Securities requested to be included in such registration
exceeds the number which can be sold in such offering or will have a material
adverse effect on the marketability of such offering or the price of the
Securities to be sold, the Company will include in such registration or
prospectus only such number of Securities that in the reasonable opinion of such
underwriters or investment bankers can be sold without adversely affecting the
marketability or price of the offering, which securities will be so included in
the following order of priority: first, Securities proposed to be registered by
the Company, and second, Registrable Securities of the Stockholders who have
requested registration of their Registrable Securities, pro rata, together with
any other Securities for which the holders thereof have comparable registration
rights, on the basis of the aggregate number of such Registrable Securities or
such other Securities proposed to be registered by such Stockholders.
Notwithstanding the foregoing, if the managing underwriters or, if the
registration is not an underwritten registration, the Company’s investment
bankers, advise the Company that in their opinion, the inclusion in a Piggyback
Registration of Registrable Securities held by the Management Stockholders will
have a material adverse effect on the offering, then to the extent a greater
reduction in the participation by Management Stockholders is approved in writing
by at least two Senior Officers, the Company may reduce such Management
Stockholder participation in such relatively greater proportion.
          (d) Notwithstanding the foregoing, if at any time after giving written
notice to the Stockholders of its intention to register any shares of Company
Common Stock pursuant to Section 5(a) and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine in accordance with the provisions of this Agreement not to
register such securities, the Company may, at its election, give written notice
of such determination to each Stockholder and thereupon shall be relieved of its
obligation to register Registrable Securities as part of such terminated
registration (but not from its obligation to pay expenses in connection
therewith as provided in Section 5(b) above). If a registration pursuant to this
Section 5 involves an underwritten public offering or Individual Stockholder
requests to be included in such registration, such Individual Stockholder may
elect, in writing prior to the Business Day prior to the effective date of the
registration statement filed in connection with such registration, not to
participate in such registration.
          (e) Except as part of the applicable registered offering, each
Stockholder agrees not to sell or offer for public sale or distribution,
including pursuant to Rule 144, any of such Stockholder’s Registrable Securities
within fifteen (15) days prior to or one-hundred and eighty (180) days (or such
shorter or longer period as determined by the managing underwriters to be
appropriate in order to avoid a material adverse impact on marketability or
price) after the effective date of any registration (other than a Special
Registration) with respect to which registration rights are available pursuant
to this Section 5.
          (f) The procedures to be used by the Company in effecting the
registration of any Registrable Securities pursuant to this Section 5 and the
rights of any holder of Registrable Securities shall be those customary for
piggyback registrations and shall be subject to (i) without limitation of such
Stockholder’s obligations under Section 5(a), the Company’s right to request
customary undertakings on the part of the sellers of any Registrable Securities
with respect to holdbacks and the furnishing of such information for inclusion
in any registration statement to be

- 7 -



--------------------------------------------------------------------------------



 



used in connection with such sale as is customarily provided by selling
stockholders, and (ii) in connection with any underwritten offering which
includes Registrable. Securities held by any Stockholder to be registered
pursuant to this Section 5, the execution by such Stockholder of a customary
underwriting agreement with the underwriters for such offering.
Section 6. Rights to Repurchase Securities held by Management Stockholders.
          (a) During the period beginning on the date of a Termination of
Service of a Management Stockholder and ending on the date nine (9) months
following the later of (i) the date of such Termination of Service, (ii) the
date of the exercise of any vested Company Awards held by such Management
Stockholder and (iii) the date that the Company becomes aware that a Management
Stockholder has since the date of this Agreement engaged in or is engaging in
Competitive Activity, the Company shall have the option to repurchase the
Securities issued pursuant to the Equity Incentive Plan (or any similar
equity-based plans approved by the Board) held by such terminated Management
Stockholder and/or his Permitted Transferees (collectively, the “Management
Securities Call Right”). The Management Securities Call Right may be exercised
more than once. The Management Securities Call Right shall be exercised by
written notice (the “Management Securities Call Notice”) to such Management
Stockholder given in accordance with Section 10(f) below on or prior to the last
day on which the Management Securities Call Right may be exercised by the
Company.
          (b) The purchase price payable for such Securities held by such
Management Stockholder by the Company upon exercise of the Management Securities
Call Right the “Management Securities Purchase Price”) shall be as follows:
          (i) If the Management Stockholder’s employment is terminated by the
Company for Cause, the purchase price for any Securities shall equal the lower
of (A) the Fair Market Value of such Securities as of the date of the Management
Securities Call Notice (the “Repurchase Date”) and (B) the aggregate cash price
paid for such Securities, if any, by such Management Stockholder.
          (ii) If the Management Stockholder’s employment is terminated by the
Company without Cause, the purchase price for any Securities shall equal the
Fair Market Value of such Securities as of the Repurchase Date.
     If and to the extent the Company exercises its right to repurchase any such
Securities pursuant to this Section 6, any such Management Stockholder shall be
obligated to sell such Securities to the Company.
          (c) The repurchase of Securities pursuant to the exercise of the
Management Securities Call Right shall take place on a date specified by the
Company, but in no event later than sixty (60) days following the date of the
exercise of such Management Securities Call Right or, if later, within ten
(10) days following the receipt by the Company of all necessary governmental
approvals. On such date, such Management Stockholder shall transfer the
Securities subject to the Management Securities Call Notice to the Company, free
and clear of all liens and encumbrances, by delivering to the Company the
certificates or other documents

- 8 -



--------------------------------------------------------------------------------



 



representing the Securities to be purchased, duly endorsed for transfer to the
Company or accompanied by a stock power duly executed in blank, in each case
reasonably acceptable to the Company, and the Company shall pay to such
Management Stockholder the Management Securities Purchase Price in cash or by
bank or cashier’s check.
          (d) Notwithstanding any other provision of this Section 6, the Company
shall not be permitted or obligated to make any payment with respect to a
repurchase of any Securities from a Management Stockholder if (i) such
repurchase (or the payment of a dividend by a Subsidiary to the Company to fund
such repurchase) would result in a violation of the terms or provisions of, or
result in a default or an event of default under any guaranty, financing or
security agreement or document entered into by the Company or any Subsidiary
from time to time (the “Financing Agreements”), (ii) such repurchase would
violate any of the terms or provisions of the Certificate of Incorporation of
the Company or (iii) the Company has no funds legally available to make such
payment under the General Corporation Law of the State of Delaware (each such
event in clause (i), (ii) or (iii), a “Repurchase Disability”); provided, that
(x) the Company shall notify in writing the Management Stockholder with respect
to whom the repurchase right has been exercised (a “Disability Notice”) and
(y) the Disability Notice shall specify the nature of the Repurchase Disability.
If a repurchase by the Company otherwise permitted under this Section 6 is
prevented by a Repurchase Disability: (i) the purchase and payment of the
applicable purchase price shall be postponed and will take place at the first
opportunity thereafter when the Company has funds legally available to make such
payment and when such payment will not result in any default, event of default
or violation under any of the Financing Agreements or in a violation of any term
or provision of the Certificate of Incorporation of the Company, (ii) such
repurchase obligation shall rank against other similar repurchase obligations
with respect to Securities according to priority in time of the termination date
giving rise to such repurchase (provided that any repurchase commitment arising
from a termination of employment because of Disability or death shall have
priority over any other repurchase obligation) and (iii) the applicable purchase
price (except in the case of a termination for Cause) shall be increased by an
amount equal to interest on such purchase price for the period during which
payment is delayed at the applicable federal rate; provided, however, that if
the Company has not repurchased Securities, pursuant to this Section 6 within
four (4) years following the delivery of a Disability Notice, the Company shall
thereafter have no right or obligation to repurchase such Securities.
          (e) No Stockholder shall have any rights ‘against the Company because
of the Company’s election to waive, in its sole discretion, any of the Company’s
rights with respect to the repurchase or conversion provisions set forth in this
Section 6.
Section 7. Corporate Advisory Services.
          The Management Stockholders acknowledge and approve (a) the payment by
the Company to Platinum Equity Advisors, LLC (“Platinum Equity”) of a
$12,000,000.00 transaction fee in respect of services rendered in connection
with the Merger Agreement and the transactions contemplated thereby, and (b) the
Corporate Advisory Services Agreement, substantially in the form attached hereto
as Exhibit C hereto, between Platinum Equity and the Company, and the fees to be
paid by the Company to Platinum Equity thereunder.

- 9 -



--------------------------------------------------------------------------------



 



Section 8. Termination.
               This Agreement, and the respective rights and obligations of the
Parties, shall terminate upon the earliest of (a) the consummation of a Company
Sale, (b) the execution by the Platinum Stockholders and Individual Stockholders
holding a majority of the Securities held by Individual Stockholders of a
written agreement to terminate this Agreement and (c) at any time on or after
the date of an IPO, at the written election of Platinum Stockholders holding a
majority of the number of Securities then held by Platinum Stockholders.
Section 9. Certain Definitions.
          (a) As used in this Agreement, the following terms shall have the
meanings set forth below.
          “Administrator” means the Board or any Committee appointed by the
Board to administer the Equity Incentive Plan, as such plan may be modified or
supplemented from time to time by the Board.
          “Affiliate” means, with respect to any Person, any Person directly or
indirectly controlling, controlled by or under common control with such Person.
For purposes of this definition, “control” (and its derivatives) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether by contract,
through the ownership of voting securities, as trustee or executor, or
otherwise.
          “Aggregate Quantity of Securities” means, with reference to Securities
owned by any Person at any time or Securities outstanding at any time for
purposes of any computation hereunder, the number of shares of Company Common
Stock issued and outstanding and held by such Person or all Persons, as the case
may be, plus the number of shares of Company Common Stock issuable upon
exercise, exchange or conversion of Company Awards held by such Person or all
Persons, as the case may be, excluding (x) any Company Options that were not
Vested Securities and (y) in the case of any determination with respect to
Section 2, Company Options that have an exercise, exchange or conversion price
per share greater than the price per share to be paid by the applicable Third
Party Purchaser. Further, the phrase “number of Securities” held by any Person
or group of Persons or, to be Transferred shall mean the number of shares of
Company Common Stock held by such Person or group of Persons or to be
Transferred, plus the number of shares of Company Common Stock issuable upon
exercise, exchange or conversion of Company Awards held by such Person or group
of Persons or to be Transferred (other than Company Options that have an
exercise, exchange or conversion price per share greater than the price per
share to be paid by the applicable Third Party Purchaser(s)).
          “Business Day” means a day except a Saturday, a Sunday or other day on
which banks in the City of New York are authorized or required by federal or
state law to be closed.
          “Cause” has the meaning specified in the Equity Incentive Plan.

- 10 -



--------------------------------------------------------------------------------



 



          “Company Awards” means a Company Options and Company RSU Awards.
          “Company Common Stock” means the Company’s common stock, par value
$0.01 per share, including the Company Voting Common Stock and Company
Non-Voting Common Stock.
          “Company Options” means options to purchase shares of Company
Non-Voting Common Stock pursuant to an option agreement and the Equity Incentive
Plan or any similar equity-based plans approved by the Board.
          “Company Non-Voting Common Stock” means the Company’s Class B common
stock, par value $0.01 per share, issued to a Management Stockholder as a result
of the vesting of Company RSU Awards or the exercise by such Management
Stockholder of vested Company Options.
          “Company Voting Common Stock” means the Company’s Class A common
stock, par value $0.01 per share.
          “Company RSU Awards” means awards of restricted stock units, including
any awards of performance-based restricted stock units, outstanding under the
Equity Incentive Plan or any similar equity-based plans approved by the Board.
          “Company Sale” means the consummation of any transaction or series of
transactions (including, without limitation, any merger, recapitalization,
reorganization, sale of stock or other similar transaction) pursuant to which
one or more Persons or group of Persons (other than any Platinum Stockholder)
acquires (a) Securities possessing the voting power (without taking into account
this Agreement or any other agreement or proxy limiting the voting power of the
holder of such Securities) sufficient to elect a majority of the members of the
Board or the board of directors of the successor to the Company (whether such
transaction is effected by merger, consolidation, recapitalization, sale or
transfer of the Company’s capital stock or otherwise) or (b) all or
substantially all of the assets of the Company and its subsidiaries.
          “Competitive Activity” means directly or indirectly, engaging in or
providing, or owning, investing in, managing, joining, operating or controlling,
or participating in the ownership, management, operation or control of or being
connected as a director, officer, employee, partner, member, consultant, or
otherwise with, any business enterprise (whether for profit or not for profit)
which is directly competitive, in any geographic area in which the Company or
any of its divisions or subsidiaries engages in business activities, with the
business activities of the Company or any of its divisions, subsidiaries or
affiliates (including any material business activities that, to the knowledge of
the officer, the Company or any of its respective divisions, subsidiaries or
affiliates were planning to engage in prior to the officer’s termination of
employment as evidenced by reasonably documented plans and actions and that, to
the officer’s knowledge, were still being actively pursued by the Company as of
the date of such termination), in each case that is not approved in writing by
the Administrator; provided, however, that the officer’s acquisition of a
passive stock or equity interest in such a business, which represents not more
than five percent (5%) of the outstanding interest in such business shall not be
considered a

- 11 -



--------------------------------------------------------------------------------



 



Competitive Activity; and (iii) employment by a competitor shall not be
considered a Competitive Activity if (and only if) (A) the competitor has more
than one discrete business unit and, at the time of the officer’s employment
with the competitor, the businesses of the competitor that do not compete with
the Company and its Subsidiaries are responsible for 75% or more of the revenue
of such competitor; (B) the officer’s duties relate solely to one or more
business units that do not compete directly or indirectly with the Company or
any of its Subsidiaries; (C) the officer is not providing any services or
charged with any duties (including reporting duties) with respect to the
business unit that is in competition with the Company or any of its
Subsidiaries; and (D) if requested by the Company, the officer certifies in
writing to the Company within thirty (30) days of receipt of such request, that
the position satisfies the requirements of this proviso. In the event any court
of competent jurisdiction shall find that any provision hereof relating to
Competitive Activity is not enforceable in accordance with its terms, the court
shall reform such provisions such that the provisions shall be enforceable to
the maximum extent permissible by law.
          “Disability” has the meaning specified in the Equity Incentive Plan.
          “Equity Incentive Plan” means, collectively or individually, as
applicable, (a) the American Commercial Lines Inc. 2008 Omnibus Incentive Plan
and (b) the American Commercial Lines Inc. 2005 Stock Incentive Plan, in each
case, as assumed by the Company on the date hereof, as such plan may be modified
or supplemented from time to time by the Board.
          “Exchange Act” means the Securities and Exchange Act of 1934, as
amended.
          “Fair Market Value” means, as of any date of determination, the fair
market value’ of any given asset, including, without limitation, the applicable
Securities, as determined by the Board in good faith with reference to the most
recent valuation of the Company Common Stock performed by an independent
valuation consultant or appraiser of nationally recognized standing (which
valuation shall be prepared not less frequently than annually), provided, that
the Fair Market Value of any vested Company Option shall be equal to the Fair
Market Value of a share of Company Common Stock, minus the exercise price of
such Company Option.
          “Party” means any of the parties to this Agreement.
          “Person” means any individual, corporation, partnership, limited
partnership, limited liability company, syndicate, trust, association or other
entity.
          “Platinum Stockholders”, Means (a) the Initial Platinum Stockholders
and (b) any Affiliates of the Initial Platinum Stockholders to which (i) the
Initial Platinum Stockholders or any other Person transfers Company Common Stock
or (ii) the Company issues Company Common Stock.
          “Registrable Securities” means (a) (i) shares of Company Common Stock
held by a Stockholder, and (ii) shares of Company Common Stock issuable upon
exercise of any vested Company Options; and (b) any securities issued or
issuable with respect to any of the foregoing (x) upon any conversion or
exchange thereof, (y) by way of stock dividend or other distribution,

- 12 -



--------------------------------------------------------------------------------



 



stock split or reverse stock split or (z) in connection with a combination of
shares, recapitalization, merger, consolidation, exchange offer or other
reorganization. As to any particular Registrable Securities, once issued such
securities shall cease to be Registrable Securities when (A) a registration
statement with respect to the sale of such securities shall have become
effective under the Securities Act and such securities shall have been disposed
of in accordance with such registration statement, (B) such securities shall
have been distributed to the public in reliance upon Rule 144, (C) such
securities shall have been otherwise transferred, new certificates for such
securities not bearing a legend restricting further transfer shall have been
delivered by the Company and subsequent disposition of such securities shall not
require registration or qualification of such securities under the Securities
Act, (D) such securities shall have been acquired by the Company, or (E) with
respect to any such securities acquired by a Stockholder pursuant to the
exemption from the registration requirements of the Securities Act contained in
Rule 701 (or any successor provision) thereunder, at any time after the period
described in Section 1(a), such securities have not at any time during the last
six months been subject to any holdback obligation or other transfer restriction
under Section 1 or Section 5.
          “Rule 144” means Rule 144 (or any successor provision) under the
Securities Act.
          “Same Terms and Conditions” means the same price and otherwise on the
same terms and conditions; provided, however, that (a) any price paid for
Company Awards will be subject to reduction for the applicable exercise price,
(b) the form of consideration paid may be different so long as the different
forms of consideration have the same Fair Market Value as of the date of
approval by the Board of the applicable definitive agreement, (c) the Platinum
Stockholders may receive, even if not offered to the Individual Stockholders,
rights to appoint members of the board of directors or similar governing body of
the Third Party Purchaser or any of its Affiliates, or any other governance
rights (including board observer rights), (d) the Platinum Stockholders may
receive, even if not offered to Individual Stockholders, rights to Transfer any
Securities received in such transaction not given to Individual Stockholders so
long as the Individual Stockholders are permitted to Transfer their Vested
Securities on a pro rata basis with the Platinum Stockholders and (e) any
Individual Stockholder who is a member of the Board or any board of directors of
any subsidiary of the Company may be required to resign from one or more of such
boards.
          “Securities” means (a) (i) shares of Company Common Stock,
(ii) Company RSU Awards, and (iii) Company Options; and (b) any securities
issued or issuable with respect to any of the foregoing (x) upon any conversion
or exchange thereof, (y) by way of stock dividend or other distribution, stock
split or reverse stock split or (z) in connection with a combination of shares,
recapitalization, merger, consolidation, exchange offer or other reorganization.
          “Senior Officers” means the Chief Executive Officer, the Chief
Financial Officer or the General Counsel of the Company.
          “Service Provider” has the meaning specified in the Equity Incentive
Plan.
          “Special Registration” means the registration of Securities and/or
options or other rights in respect thereof solely on Form S-4 or S-8 or any
successor form.

- 13 -



--------------------------------------------------------------------------------



 



          “Stockholders” means the Platinum Stockholders and the Individual
Stockholders.
          “Termination of Service” means the time when a Management Stockholder
ceases to be a Service Provider for any reason, whether for cause or without
cause, including, but not by way of limitation, a termination by resignation,
discharge, death or retirement, but excluding a termination where there is a
simultaneous reemployment or reengagement by the Company or one of its
subsidiaries.
          “Transfer” means any direct or indirect sale, transfer, assignment,
conveyance, pledge, by operation of law or otherwise, or other encumbrance or
disposition.
          “Vested Securities” means the Securities, excluding Company Awards
that are not then exercisable, except that, in connection with any particular
Transfer or transaction or series of Transfers or transactions, Company Awards
shall be considered Vested Securities to the extent such Company Awards become
exercisable as a result thereof.
          “Voting Shares” means shares of Company Voting Common Stock.
          (b) The following terms have the meaning set forth in the Sections set
forth below:

      Defined Term   Location of Definition
ACL
  Recitals
Agreement
  Preamble
Board
  Section 1
Bring-Along Notice
  Section 3(b)
Bring-Along Right
  Section 3(a)
Company
  Preamble
Disability Notice
  Section 6(d)
Financing Agreements
  Section 6(d)
Individual Stockholders
  Preamble
Initial Platinum Stockholders
  Preamble
Initiating Stockholder
  Section 2(a)
IPO
  Section 1
Management Securities Call Notice
  Section 6(a)
Management Securities Call Right
  Section 6(a)
Management Securities Purchase Price
  Section 6(b)
Management Stockholder
  Preamble
Merger
  Preamble
Merger Agreement
  Preamble
Merger Sub
  Recitals
Other Stockholder
  Preamble
Permitted Transfer
  Section 4(a)
Permitted Transferee
  Section 4(a)

- 14 -



--------------------------------------------------------------------------------



 



      Defined Term   Location of Definition
Piggyback Registration
  Section 5(a)
Repurchase Date
  Section 6(b)
Repurchase Disability
  Section 6(d)
Required Securities
  Section 3(b)
Sale Notice
  Section 2(b)
Securities Act
  Section 1
Tag-Along Notice
  Section 2(b)
Tag-Along Right
  Section 2(a)
Tag Eligible Securities
  Section 2(a)
Tagging Securities
  Section 2(a)
Tagging Stockholder
  Section 2(a)
Third Party Purchaser
  Section 3(a)
Third Party Terms
  Section 3(b)
Transfer Securities
  Section 2(b)

          (c) Terms used but not defined herein have the meanings ascribed to
them in the Merger Agreement.
Section 10. Miscellaneous.
          (a) Legends. Each certificate representing the securities issued by
the Company and held by a Stockholder shall bear the following legends:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (“ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT AND SAID LAWS OR AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS THEREOF.”
“THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE REPURCHASE RIGHTS,
ADDITIONAL RESTRICTIONS ON TRANSFER AND CERTAIN OTHER AGREEMENTS SET FORTH IN
THE [INSERT APPLICABLE EQUITY INCENTIVE PLAN] AND A STOCKHOLDERS AGREEMENT
BETWEEN THE ISSUER AND THE STOCKHOLDERS AND OPTIONHOLDERS OF THE ISSUER, DATED
AS OF ________________, 2010. A COPY OF SUCH PLAN AND AGREEMENT SHALL BE
FURNISHED WITHOUT CHARGE BY THE ISSUER TO THE HOLDER HEREOF UPON WRITTEN
REQUEST.”
          (b) Successors, Assigns and Transferees. This Agreement shall be
binding upon and inure to the benefit of the Parties and their respective legal
representatives, heirs,

- 15 -



--------------------------------------------------------------------------------



 



legatees, successors, and assigns and any other transferee and shall also apply
to any securities acquired by a Stockholder after the date hereof.
          (c) Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, without giving effect to
its principles or rules of conflict of laws to the extent such principles or
rules are not mandatorily applicable by statute and would require or permit the
application of the laws of another jurisdiction.
          (d) Specific Performance; Submission to Jurisdiction. The Parties
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
Parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in federal and state courts located in Wilmington, Delaware, this
being in addition to any other remedy to which such party is entitled at law or
in equity. In addition, each of the Parties hereto (i) consents to submit itself
to the personal jurisdiction of the federal and state courts located in
Wilmington, Delaware in the event any dispute arises out of this Agreement or
any of the transactions contemplated by this Agreement; (ii) agrees that it will
not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from such court, (iii) agrees that it will not bring any
action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court other than the federal or state courts located in
Wilmington, Delaware, and (iv) to the fullest extent permitted by Law, consents
to service being made through the notice procedures set forth in Section 10(f).
Each party hereto hereby agrees that, to the fullest extent permitted by Law,
service of any process, summons, notice or document by U.S. registered mail to
the respective addresses set forth in Section 10(f) shall be effective service
of process for any suit or proceeding in connection with this Agreement or the
transactions contemplated hereby.
          (e) Interpretation. The headings of the Sections contained in this
Agreement are solely for the purpose of reference, are not part of the agreement
of the Parties and shall not affect the meaning or interpretation of this
Agreement. The words “this Agreement”, “herein”, “hereunder”, “hereof”,
“hereby”, or other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or other subdivision hereof. Unless
the context requires otherwise, pronouns in the masculine, feminine and neuter
genders shall be construed to include any other gender, and words in the
singular form shall be construed to include the plural and vice versa.
          (f) Notices. All notices and other communications provided for or
permitted hereunder shall be in writing and shall be deemed to have been duly
given and received when delivered by overnight courier or hand delivery, when
sent by telecopy, or five (5) days after mailing if sent by registered or
certified mail (return receipt requested) postage prepaid, to the Parties at the
following addresses (or at such other address for any Party as shall be
specified by like notices).
(i) If to any Platinum Stockholder, addressed, to such Platinum Stockholder, c/o
Platinum Equity, LLC at:

- 16 -



--------------------------------------------------------------------------------



 



52 Vanderbilt Avenue
New York, NY 10017
Attn: Louis Samson
Fax: (212) 905-0011
With copies to:
Platinum Equity, LLC
360 North Crescent Drive, South Building
Beverly Hills, CA 90210
Attn: Eva M. Kalawski
Fax: (310) 712-1863
and
Latham & Watkins LLP
555 11th Street, N.W.
Suite 1000
Washington, DC 20004
Attn: David I. Brown, Esq.
Fax: (202) 637-2201
(ii) If to any Individual Stockholder, to the address set forth on such
Stockholder’s signature page hereto.
(iii) If to the Company:
American Commercial Lines Inc.
1701 E. Market Street
Jeffersonville, Indiana 47130
Attention: General Counsel
Fax: (812) 288-0294
With copies to:
Platinum Equity, LLC
52 Vanderbilt Avenue
New York, NY 10017
Attn: Louis Samson
Fax: (212) 905-0011
and

- 17 -



--------------------------------------------------------------------------------



 



Platinum Equity, LLC
360 North Crescent Drive, South Building
Beverly Hills, CA 90210
Attn: Eva M. Kalawski
Fax: (310) 712-1863
And
Latham & Watkins LLP
555 11th Street, N.W.
Suite 1000
Washington, DC 20004
Attn: David I. Brown, Esq.
Fax: (202) 637-2201
          (g) Recapitalization, Exchange, Etc. Affecting the Company’s Capital
Stock. The provisions of this Agreement shall apply, to the full extent set
forth herein, with respect to any and all Securities and all of the shares of
capital stock of the Company or any successor or assign of the Company (whether
by merger, consolidation, sale of assets, or otherwise) that may be issued in
respect of, in exchange for, or in substitution of such Securities, and shall be
appropriately adjusted for any stock dividends, splits, reverse splits,
combinations, recapitalizations, and the like occurring after the date hereof.
          (h) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to constitute one and the same agreement.
          (i) Attorney’s Fees. In any action or proceeding brought to enforce
any provision of this Agreement, the successful Party shall be entitled to
recover reasonable attorney’s fees and expenses in addition to any other
available remedy.
          (j) Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal, or unenforceable in any respect for any reason, the validity,
legality, and enforceability of any such provision in every other respect and of
the remaining provisions contained herein shall not be in any way unpaired
thereby.
          (k) Amendment. Any provision of this Agreement may be amended and the
observance thereof may be waived (either generally or in a particular instance
and either retroactively or prospectively), only by the written consent of the
Company (approved by the Board) and the Platinum Stockholders holding a majority
of the Securities held by Platinum Stockholders. Notwithstanding the foregoing,
if any such amendment or waiver would materially adversely affect the rights or
obligations of the Individual Stockholders, then such amendment or waiver shall
require the prior written consent of Individual Stockholders holding a majority
of the Securities held by Individual Stockholders. Any amendment or waiver
effected in accordance with this Section 10(k) shall be binding upon the
Company, the Platinum Stockholders and their

- 18 -



--------------------------------------------------------------------------------



 



successors and assigns and the Individual Stockholders and their successors and
assigns. At any time hereafter, additional Stockholders may be made Parties
hereto by (x) executing a signature page in the form attached as Exhibit A
hereto, which signature page shall be countersigned by the Company and shall be
attached to this Agreement and become a part hereof without any further action
of any other Party hereto and (y) if such Stockholder is a resident of a state
with a community or marital property system, by causing the spouse of such
Stockholder to execute a spousal waiver in the form attached as Exhibit B.
          (l) Tax Withholding. The Company shall be entitled to require payment
in cash or deduction from other compensation payable to any Stockholder of any
sums required by federal, state, or local tax law to be withheld with respect to
the issuance, vesting, exercise, repurchase, or cancellation of any Securities.
          (m) Entire Agreement. This Agreement (including any and all exhibits,
schedules and other instruments contemplated thereby) constitute the entire
agreement of the Parties with respect to the subject matter hereof.
[remainder of page intentionally left blank.]

- 19 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Parties have executed this Agreement on the
date first written above.

            FINN HOLDING CORPORATION
      By:   /s/ Eva M. Kalawski         Name:   Eva M. Kalawski        Title:  
Vice President & Secretary   

[SIGNATURE PAGE FOR STOCKHOLDERS AGREEMENT]





--------------------------------------------------------------------------------



 



            PLATINUM EQUITY CAPITAL FINN PARTNERS I, L.P.
 

  By:   Platinum Equity Partners II, LLC,
its general partner    

         By:   Platinum Equity Investment Holdings II, LLC,
its senior managing member    

        By:   /s/ Eva M. Kalawski         Name:   Eva M Kalawski        
Title:   Vice President & Secretary   

            PLATINUM EQUITY CAPITAL FINN PARTNERS II, L.P.
 

  By:   Platinum Equity Partners II, LLC,
its general partner    

         By:   Platinum Equity Investment Holdings II, LLC,
its senior managing member    

        By:   /s/ Eva M. Kalawski         Name:   Eva M Kalawski        
Title:   Vice President & Secretary   

            PLATINUM EQUITY CAPITAL PARTNERS-A II, L.P.
 

  By:   Platinum Equity Partners II, LLC,
its general partner    

         By:   Platinum Equity Investment Holdings II, LLC,
its senior managing member    

        By:   /s/ Eva M. Kalawski         Name:   Eva M Kalawski        
Title:   Vice President & Secretary   

[SIGNATURE PAGE FOR STOCKHOLDERS AGREEMENT]

 



--------------------------------------------------------------------------------



 



            PLATINUM EQUITY CAPITAL PARTNERS-PP II, L.P.
 

  By:   Platinum Equity Partners II, LLC,
its general partner    

          By:   Platinum Equity Investment Holdings II, LLC,
its senior managing member    

        By:   /s/ Eva M. Kalawski         Name:   Eva M Kalawski        
Title:   Vice President & Secretary   

            PLATINUM FINN PRINCIPALS, LLC,
   

  By:   Platinum Equity Investment Holdings II, LLC,
its senior managing member    

         By:   /s/ Eva M. Kalawski         Name:   Eva M Kalawski       
Title:   Vice President & Secretary   

[SIGNATURE PAGE FOR STOCKHOLDERS AGREEMENT]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SIGNATURE PAGE
TO
STOCKHOLDERS AGREEMENT
     By execution of this signature page, ____________________ hereby agrees to
become a Party to, and a [Management Stockholder] [Other Stockholder] under, and
to be bound by the obligations of, and receive the benefits of, that certain
Stockholders Agreement, dated as of December [___], 2010, by and among Firm
Holding Corporation, a Delaware corporation, Platinum Equity Capital Finn
Partners I, L.P., a Delaware limited partnership, Platinum Equity Capital Finn
Partners II, L.P., a Delaware limited partnership, Platinum Equity Capital
Partners-A H, L.P., a Delaware limited partnership, Platinum Equity Capital
Partners-PF H, L.P., a Delaware limited partnership, and Platinum Finn
Principals, LLC, a Delaware limited liability company, and certain other Parties
named therein, as amended from time to time thereafter.

                  By:           Name:           Title:        

Accepted:
[                        ]

            By:         Name:         Title:      

[SIGNATURE PAGE FOR STOCKHOLDERS AGREEMENT]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
SPOUSAL WAIVER
          I, [INSERT NAME], hereby waive and release any and all equitable or
legal claims and rights, actual, inchoate or contingent, which I may acquire
with respect to the disposition, voting or control of the Securities subject to
the Stockholders Agreement, dated as of December [___], 2010 among Finn Holding
Corporation and its stockholders, as the same shall be amended from time to
time, except for rights in respect of the proceeds of any disposition of such
Securities.

                             Name:              

 



--------------------------------------------------------------------------------



 



         

EXHIBIT C
CORPORATE ADVISORY SERVICES AGREEMENT
     This CORPORATE ADVISORY SERVICES AGREEMENT (this “Agreement”) is entered
into as of December ___, 2010 (the “Effective Date”) by and between Finn Holding
Corporation, a Delaware Corporation (the “Company”) and PLATINUM EQUITY
ADVISORS, LLC, a Delaware limited liability company (“Advisors”).
RECITALS
     A. The Company is a holding corporation for a business that specializes in
marine transportation and manufacturing (collectively, the “Business”).
     B. On or prior to the Effective Date, Advisors began to perform and has
since been performing certain services with respect to the Business, and, in
exchange for such services, the Company agrees to pay Advisors certain fees and
to provide for other consideration, all as set forth herein.
AGREEMENT
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:
     1. Appointment and Term. The Company hereby retains Advisors to render
those services set forth in Exhibit A hereto, together with such other services
as the Company may request from time to time (collectively, the “Services”). The
term of this Agreement shall begin on the Effective Date and shall continue
until terminated by Advisors with or without cause.
     2. Scope of Work. The Services will be performed for the Company and all
direct or indirect majority-owned subsidiaries of the Company (the “Group”), it
being understood that the Company will charge the fees incurred by the Company
to the members of the Group. Advisors will bear the bad debt and currency risk
associated with these recharges.
     3. Quality of Services. Advisors shall render the Services in a
professional, timely and workmanlike manner. The Services will be of the same
quality and performed in the same manner of performance as such Services are
performed by Advisors for its other affiliates.
     4. Compensation. In consideration of the Services, the Company shall pay to
Advisors a fee (the “Advisory Fee”) as shall be agreed by the parties from time
to time; provided that in no event shall the Advisory Fee be greater than
US$5,000,000 per year. The Advisory Fee shall be payable upon receipt of
invoice(s), and shall be subject to value added tax, where applicable. In
addition, the Company shall reimburse Advisors for all third party costs
incurred by Advisors in rendering the Services.

 



--------------------------------------------------------------------------------



 



     5. Audit Rights. Advisors shall keep a full, accurate and complete record
of all costs and expenses incurred by Advisors in rendering the Services and
shall maintain such records for a period of three (3) years from the end of each
calendar year. So long as the Company is an affiliate of Advisors, the Company
or its authorized representative shall have the right to examine and copy such
records at all reasonable times during such period to verify the correctness of
amounts paid to Advisors. If any such examination discloses an overpayment made
by the Company of more than three percent (3%) of such payment, Advisors shall
reimburse the Company for all of the expenses connected with such examination in
addition to a refund of the amount of any such overpayment.
     6. Default of Advisors. Notwithstanding anything contained in this
Agreement to the contrary, in the event that Advisors shall default in any
material respect in any of its obligations hereunder and such default shall
continue for a period of 30 days following receipt of notice of such default,
then the Company shall have the right to withhold all compensation otherwise
payable to Advisors hereunder until such default is fully cured, and to set off
against such compensation any obligations of Advisors hereunder.
     7. Representation and Warranties.
     (a) Advisors represents and warrants that as of the date hereof that
(i) Advisors is a company duly organized and validly existing under the laws of
the state of Delaware, and all corporate and other internal authorization
required for the execution of this Agreement have been obtained, and (ii) this
Agreement does not materially violate any agreements to which Advisors is a
party.
     (b) The Company represents and warrants to Advisors that as of the date
hereof that: (i) the Company is a company duly organized and validly existing
under the laws of the State of Delaware, and all corporate and other internal
authorization required for the execution of this Agreement have been obtained,
and (ii) this Agreement does not materially violate any agreements to which the
Company is a party.
     8. General. Each provision of this Agreement shall be considered severable,
and if for any reason any provision that is not essential to the effectuation of
the basic purposes of this Agreement is determined to be invalid and contrary to
any existing or future law, such invalidity shall not impair the operation of or
affect those provisions of this Agreement that are valid. The waiver of either
party of any breach of this Agreement shall not operate or be construed to be a
waiver of any subsequent breach. This Agreement shall be construed and enforced
in accordance with the laws of the state of California, United States, without
regard to its conflict of laws principles. All section headings in this
Agreement are for convenience of reference only and are not intended to qualify
the meaning of any section. No persons other than the parties to this Agreement
may directly or indirectly rely upon or enforce the provisions of this
Agreement, whether as a third party beneficiary or otherwise. Nothing contained
in this Agreement shall be deemed or construed by the parties or any third party
to create the relationship of partners or joint venturers between Advisors and
the Company.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their duly authorized representatives.

              PLATINUM EQUITY ADVISORS, LLC   FINN HOLDING CORPORATION   By:   
  By:      Name:  Eva M. Kalawski     Name:  Mary Ann Sigler   Title: Executive
Vice President,     Title: President     General Counsel and Secretary        

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO CORPORATE ADVISORY SERVICES AGREEMENT

•   Providing general business advice;

•   Providing advice regarding structuring and negotiating transactions;

•   Providing advice regarding identifying, structuring, negotiating, obtaining
bank, institutional and other sources of financing for the Company and the
Group;

•   Providing advice regarding financial activities consisting of (but not
limited to) consulting and assistance for Company accounting; financial and
administrative advice; processing of accounting data, general accounts, stocks
accounting, sales and purchase ledgers, financial statements and balance sheet
statistics, the supplying of the services of analysis of information systems for
data processing;

•   Providing management advice and financial planning advice, including advice
on utilization of assets; Advising the Company and the Group in establishing
accounting policies;

•   Providing such other advice to the Company and the Group, their counsel and
auditors as generally may be required to properly carry on the business and
operations of the Company and the Group;

•   Administrative advice:

  (i)   Advice on the performance of financial analyses and research by the
Company and the Group, or any clients of the Company or the Group, including
financial forecasting, strategic planning, budgeting, and analysis.     (ii)  
Advice on and assistance in technology relationships with third party providers
and partners.     (iii)   Advice to the Company, the Group or any clients of the
Company or the Group, in matters relating to human resource management, together
with advice in employee recruitment.     (iv)   Advice to the Company, the Group
or any clients of the Company or the Group in connection with capital
investments, requests for capital investment and justification for such
requests;

•   Financial advice:

  (i)   Advice in the coordination and oversight of the short-term and long-term
financing requirements of the Company, the Group or any clients of the Company
or the Group (including as to cash-flow projections).

 



--------------------------------------------------------------------------------



 



  (ii)   Advice on and oversight of the investments to be carried out by the
Company, the Group or any clients of the Company or the Group.     (iii)  
Advice in the coordination of cash and equivalents held by the Company, the
Group or any clients of the Company or the Group, including cash in hand, and
investments of cash and equivalents on a consolidated basis; advice on the
control and recovery of liabilities and receivables.     (iv)   Advice in the
coordination of the management of foreign currencies and hedging operations.    
(v)   Review of and subsequent advice regarding the business plan of the
Company, the Group or any clients of the Company or the Group.

•   Commercial and marketing activities:

  (i)   Purchasing Activities — Advice to the Company, the Group or any clients
of the Company or the Group, on purchasing activities for products, components,
services, packaging, and logistics, and in particular for the following tasks:

  •   help in the choice of suppliers;     •   setting requirements for
quotations and comparative analyses;     •   negotiation and ordering of
Products and services;     •   negotiation of claims against suppliers; and    
•   organizing corporate purchases.

  (ii)   Sales and Marketing Activities — Advice to the Company, the Group or
any clients of the Company or the Group in sales and marketing activities, in
particular for the following tasks:

  •   choice of strategic vendors;     •   investigation and development of new
markets;     •   development and maintenance of international commercial
relations;     •   organization of strategic meetings;     •   production of
guidelines for external and internal communications;     •   development of
trading guidelines;     •   management of relationships with consultants and
analysts; and     •   development of strategic partnerships.

•   Advice regarding provision of marketing, advertising and promotional
activities consisting of (but not limited to) branding of the Group with a view
of increasing the revenues of the Company and the Group and furthermore any
activity which forms an integral part of a marketing and advertising campaign

•   General corporate stewardship

 